I concur in most of the observations contained in the majority opinion. However, I believe that additional comments are appropriate.
I believe that a serious question exists as to whether Royal Paper Stock Company, Inc. ("Royal Paper") received anything of significance in return for the premium it paid to the Meridian Insurance Company. Apparently, the insurance would cover a situation where a company which was liable to an employee of Royal Paper in a products liability case in turn sued Royal Paper for altering the product. The insurance also arguably provides limited coverage where the relatives of an employee sue for the relatives' damages resulting from injury to the employee.
I doubt, however, that Royal Paper got what it thought it was getting when it bought the policy. The majority opinion mentions rescission as a possibility, but rescission is probably small solace given the substantial sums expended by Royal Paper. Indeed, the Ohio Department of Insurance might wish to review the policy to determine whether it is a product which should be sold in Ohio, since the typical company, in the absence of legal advise from expert counsel, would not realize how very few situations are covered.
With these additional comments, I concur in the majority opinion.